IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SAMUEL JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5744

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 6, 2016.

An appeal from an order of the Circuit Court for Leon County.
James O. Shelfer, Judge.

Samuel Johnson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.



RAY, BILBREY, and JAY, JJ., CONCUR.